DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that there is not a lack of unity of invention as the technical feature of neural stem cells which express c-kit is not disclosed in Bantubungi, the art utilized to show that the technical feature is not a special technical feature. Applicant points out other cell markers which indicate that the cells are astroglial cells and not neural stem cells. This is not found persuasive because as stated in the election Bantubungi shows that isolated rNSCs (rat neural stem cells) express c-kit and the effect of SCF on the c-kit receptors expressed on the rNSCs (Figure 6, p. 459, 465).
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-66 are pending in the application.
Claims 1-17 and 43-66 are withdrawn from consideration as being directed to nonelected inventions.
Claims 18-42 are examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25, 28, 29, 33, 34, and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 25, 33, 34 recite the term “lineage-negative cells.” 
Claims 28, 29 and 37-39 recite the term “lineage-positive cells.”  
Both of these terms are not defined in the specification and thus the metes and bounds of the invention is rendered unclear to one of skill in the art. 
	For the purpose of examination, as lineage-positive cells only have the characteristic of expressing Beta III tubulin, NeuN and/or GFAP, lineage-negative cells are determined to not have these cell markers.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. product of nature) without significantly more. 
Claim 18 recites a pharmaceutical composition comprising neural stem cells for the purpose of regenerating neural tissue wherein the cells are c-kit positive.
Neural stem cells are considered a product of nature. A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 

Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. ; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?

In the instant application,
	With respect to step 1, the claimed invention is directed to a composition comprising neural stem cells.
	With respect to step 2A prong one, the claimed invention recites neural stem cells which are not distinct from those found in nature as they are c-kit positive and as evidenced by Bantubungi et al., neural stem cells are inherently c-kit positive.
With respect to prong two of the analysis, the claimed invention further recites an intended use for the neural stem cells composition and that the neural stem cell composition is combined with a pharmaceutically acceptable carrier. This is not an integration of a practical application as it merely an intended use for the composition with no practical steps of administration. Additionally, the limitation of capable of forming neurospheres is not an integration of a practical application and not that they are formed into neurospheres. Although cytokines are additionally recited as part of the composition, it does not render the cells significantly different than their counterpart found in nature. Therefore, the additional limitations do not impose a meaningful limitation on the judicial exception.
nd paragraph). Additionally, Bantubungi taught that the endogenous local production of SCF by host cells following striatal lesion promotes the proliferation of grafted neural stem cells, in addition to their migration (p 460, 2nd paragraph). Therefore the combination of cytokines such as SCF in a composition of neural stem cells does not amount to significantly more than the judicial exception.
As claims 19-42 depend on claim 18 they are additionally rejected.
Therefore claims 18-42 are rejected as being directed to a judicial reception.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-20, 24 28, 29, 31, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bantubungi (Mol. Cell. Neurosci. 37 (2008) 454–470; previously cited in PTO-892) as evidenced by Guo et al. (Guo et al. nature protocols VOL.7 NO.11 (2012) 2005-2009).
Regarding claim 18, 41 and 42, Bantubungi teaches that isolated rNSCs (rat neural stem cells) dissected from the subventricular zone express c-kit and the effect of SCF on the c-kit receptors expressed on the rNSCs and are alternative sources for transplantation (Figure 6, p. 459, 465). The cells were combined with a vehicle in some cases (i.e. pharmaceutically acceptable carrier) and injected into a rat subject (p. 466). Therefore the neural stem cells are c-kit expressing and a pharmaceutical composition.

Regarding claim 20, Bantubungi teaches that stem cells such as NSC have a capacity for self-renewal and display the ability to differentiate into multiple mature cell types (multipotent). As evidenced by Guo et al. neural stem cells inherently can form colonies (clonogenic), are multipotent, and self-renewing (p. 2005-2006).
Regarding claim 24, as the pharmaceutical composition is not a method with an administering step, the limitation does not provide structure to the claims and therefore the cells could be autologous depending on who it is administered to.
Regarding claims 28 and 29, Bantubungi teaches that the rNSCs express GFAP (p. 456) and are therefore lineage positive.
Regarding claim 31, Bantubungi teacher the neural stem cells are cultured and expanded in vitro (p. 468)
Therefore the invention would be anticipated by Bantubungi et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-22, 25-29, 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. ( nature protocols VOL.7 NO.11 (2012) 2005-2009) as evidenced by Singh (2009. Cell Transplantation, Vol. 18, pp. 1197–1211) in view of Bantubungi (Mol. Cell. Neurosci. 37 (2008) 454–470; previously cited in PTO-892)

However, Guo et al. does not explicitly teach that the neural stem cells are utilized for the regeneration or repair of neural tissue.
Bantubungi shows that isolated rNSCs (rat neural stem cells) dissected from the subventricular zone express c-kit and the effect of SCF on the c-kit receptors expressed on the rNSCs (Figure 6, p. 459, 465). C-kit activation promotes the proliferation and migration of adult neural stem cells (Abstract). The cells were combined with a vehicle in some cases (i.e. pharmaceutically acceptable carrier) and injected into a rat subject (p. 466) in order to explore the possibility of NSCs being able to treat Huntington’s Disease (i.e. regeneration/repair of neural tissue) (p. 454).
It would be obvious to one of ordinary skill in the art to have neural stem cells which express c-kit expressing NSCs taught by Guo et al. and utilize them in the method of Bantubungi to inject neural stem cells in a pharmaceutical composition into a subject as with a reasonable expectation of success in order to regenerate neural tissue. An artisan would be motivated to have neural stem cells with c-kit as it promotes proliferation and migration of adult neural stem cells (Bantubungi et al.; Abstract).
Regarding claim 20, Guo et el. teaches that neural stem cells inherently can form colonies (clonogenic), are multipotent, and self-renewing (p. 2005-2006).
Regarding claim 21 and 22, Guo et al. isolates the neural stem cells from both the dendate gyrus and the subventricular zone (p. 2005).
Regarding claim 25-29, 33, 35-37 and 39- Guo et al. teaches that the populations of cells isolated in neurospheres comprise progenitor cells (i.e. express Sox2) and that there are lineage negative cells and lineage positive cells as seen through the expression of GFAP in parts of the isolated population (p. 2011)

Regarding claim 32, Guo et al. teaches that the first successful adult NSC cultures were neurospheres isolated from the SVZ as well as a protocol for neurospheres isolated in their experiment (p. 2005-2006, Figure 4). 
Regarding claims 34 and 38, Guo et al. and Bantubungi did not teach that cells are separated to different layers of the neurosphere. However, as evidenced by Singh et al. when neurospheres are formed inherently cells separate into different layers when differentiating, for instance the neurospheres of Singh contains NSCs at the inner core which are lineage positive with Sox2 expressing cells are on the outer layer and GFAP (i.e. lineage positive cells) migrated to the outside (p. 1200-1201, Figure 1).
Regarding claims 40 and 41, Guo et al. does not teach that the composition has cytokines or growth factors such as SCF. 
Bantubungi teaches that SCF is a ligand of c-kit in neural stem cells and contributes to proliferation of stem cells when SCF is increased in the tissue (Abstract, p.465).
It would be obvious to one of ordinary skill in the art to administer SCF as taught by Bantubungi with the neural stem cells of Guo which express c-kit with a reasonable expectation of success. An artisan would be motivated to do so as SCF has been shown to significantly increase the proliferation of stem cells and activates the c-kit receptor (p.465, Abstract).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claims 23, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (supra) as evidenced by Singh (supra) in view of Bantubungi (supra) as applied above in claims 18-22, 25-29, 31-42 and in further view of Kelly et al. (PNAS 2004 vol. 101 no. 32 11839–11844)
As discussed above, Guo et al. and Bantubungi provide teachings for a pharmaceutical composition to regenerate or repair neural tissue with isolating neural stem cells expressing c-kit as well as a pharmaceutically acceptable carrier.
6 cells/mL in the pharmaceutical composition.
Kelly et al. teaches utilizing human neural stem cells in neurospheres for transplant into an ischemic rat cortex at 105 cells per uL (Abstract).
It would be obvious to one of ordinary skill in the art to substitute human neural stem cells as taught by Kelly for the rat neural stem cells as taught by Guo with a reasonable expectation of success. Doing so would substitute two known equivalent neural stem cells for the same purpose of tissue regeneration. Furthermore, the limitation of 106 cells would be obvious as 105 cells was proven to be effective in rats. 
Therefore the invention would be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         
/TAEYOON KIM/             Primary Examiner, Art Unit 1632